Citation Nr: 1218526	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a rash under both arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2007, by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In connection with the claims on appeal, the Veteran requested a personal hearing before a member of the Board.  In a statement in April 2012, the Veteran clarified that he did not wish to appear for a hearing, nor did he want to be represented at a hearing.  Instead, he presented arguments and evidence in support of his claim and indicated that the appeal should be decided based on the evidence of record.  In light of the Veteran's April 2012 final presentation and subsequent April 2012 Appellant's Brief, the Board finds that the Veteran's request to submit testimony in support of his claims is deemed satisfied.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims service connection for bilateral hearing loss and tinnitus, and the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a rash under both arms are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.



FINDINGS OF FACT

1.  A May 1957 rating decision denied service connection for deafness.  The Veteran did not appeal that decision.

2.  The evidence received since the May 1957 rating decision that denied the claim for service connection for hearing loss is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The May 1957 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1957 rating decision denied service connection for deafness.  The Veteran did not appeal the May 1957 rating decision.  Although the RO reopened and denied the claim on the merits a December 2007 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1957 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2005.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1957 rating decision, the evidence consisted of service records showing that the Veteran's military occupational specialty was 1366 photographic FLT (NEAC); the service medical records, which did not contain any complaints or findings consistent with hearing loss, but contained a September 1955 report that showed that the Veteran scored 15/15, bilaterally, on whisper voice tests, and puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 30, 20, 15, and 15, and in the left ear were 20, 20, 15, and 5 (converted from ASA to ISO); a May 1957 VA examination report that recorded the Veteran's complaints of deafness since 1955, but failed to show that the Veteran met the criteria for hearing loss under 38 C.F.R. § 3.385; and a February 1957 statement from the Veteran who reported hearing loss in the right ear since approximately September 1955.  The RO denied the Veteran's claim for service connection for deafness because no treatment for hearing loss was shown during service and on examination the Veteran's hearing was normal. 

Evidence added to the record since the time of the last final decision includes additional VA treatment records which document complaints and treatment for hearing loss starting in 2000, to include complaints of recurrent right ear infection with perforation, ongoing for two years; a December 2007 VA examination report that documented bilateral sensorineural hearing loss with a positive history of military noise exposure; and statements from the Veteran who reported onset of hearing problems in service due to exposure from aircraft engine noise.

The Board finds that the diagnosis of bilateral sensorineural hearing with a medical history of onset of the condition during a period of active duty, albeit as reported by the Veteran, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for bilateral hearing loss is reopened.  To that extent only, the claim is allowed.  


ORDER

The claim of service connection for hearing loss is reopened; to that extent only, the appeal is allowed.


REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development. 

The Veteran asserts that he suffers from tinnitus and hearing loss that was incurred in or are otherwise related to his military service.  Specifically, the Veteran contends that his tinnitus and bilateral hearing loss are the result of noise exposure sustained in service while working as an aerial photographer and jet engine mechanic.  Service personnel records show that the Veteran served as an aerial photographer and aircraft mechanic.  Therefore, the Board finds that the Veteran's statements regarding noise exposure from aircraft are credible, as they are consistent with his service personnel records. 

Service medical records are negative for complaints or clinical findings of hearing loss or tinnitus.  A September 1955 audiological examination report shows that the Veteran scored 15/15, bilaterally, on whisper voice tests, and puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 30, 20, 15, and 15, and in the left ear were 20, 20, 15, and 5 (converted from ASA to ISO).  Thus, clinical evaluation of the ears was normal at that time, except for a slight loss in the right ear at 500 Hertz.  38 C.F.R. § 3.385 (2011).  On separation from service in November 1956, the Veteran scored 15/15, bilaterally, on whisper voice tests, but audiometric testing was not performed.  After service, in a statement in February 1957, within one year of discharge from service, the Veteran reported hearing loss in the right ear since September 1955.  However, on VA examination in May 1957, the Veteran's hearing acuity was within normal limits bilaterally.  VA treatment records after 2000, document complaints and treatment for hearing loss and tinnitus.  The records show that post-service discharge the Veteran was occupationally employed as a professor.  

A December 2007 VA audiological examination documented bilateral sensorineural hearing loss with a positive history of military noise exposure.  The Veteran denied occupational, recreational, or recent noise exposure.  The Veteran reported onset of hearing problems in service due to exposure to aircraft engine noise without hearing protection.  The examiner noted a history of right ear tympanic membrane perforation with chronic otitis externa.  The Veteran complained of tinnitus in the right ear ongoing for 30 to 40 years.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or the result of acoustic trauma or injury during military service.  The examiner explained that the Veteran's hearing was evaluated as normal at separation from service, and the medical literature did not support a finding of delayed onset for hearing loss.  Additionally, the examiner determined that the Veteran's tinnitus was less likely as not related to acoustic trauma and more likely related to right ear perforation as the tinnitus was right-sided.  In support of that opinion, the examiner cited to clinical experience and expertise, a review of the claims file, and a 2005 study by the Institute of Medicine.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board observes that the Veteran has already been afforded a VA examination and the December 2007 VA examiner opined against a finding of a relationship between the Veteran's tinnitus and hearing loss and active service.  However, the Board finds that the December 2007 VA examiner's opinion is inadequate for rating purposes.  Specifically, the examiner did not account for the Veteran's competent lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  The Board notes that the Veteran is competent to report tinnitus because that requires only personal knowledge, not medical expertise because it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, although the December 2007 VA examiner cited the specific bases for the opinion given, the examiner offered no explanation or rationale for the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The examiner did not discuss the Veteran's complaints of hearing problems, specifically in the right ear, within one year of discharge form service, nor did the examiner account for the slight right ear hearing loss found in the lower frequencies on audiometric testing in September 2005.  Moreover, the etiology of a right ear condition, to include tympanic perforation, was not addressed.  

Because it remains unclear to the Board whether the Veteran's current tinnitus and hearing loss are related to his service, another VA examination and opinion are necessary in order to fairly decide the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  To ensure a thorough examination and evaluation, his service-connected disability must be viewed in relation to its history.  

Next, the Veteran claims that he is entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a rash under both arms following a surgical procedure in April 1997.  Where a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  

The evidence shows that in April 1997 the Veteran underwent excision of a breast mass.  Reportedly, he developed a recurrent rash on under his arms, bilaterally, due to medication used during the operation.  VA treatment records in 1997 and 2006, show treatment for a rash under the arms.  In support of his claim, the Veteran submitted treatment records dated in 1997 from the VA Fort Myers Clinic, which show treatment for a rash on the axillae.  Additionally, the Veteran submitted medical articles that support a finding that medication administered by VA in relation to the April 1997 procedure may cause skin irritability.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2011).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, should be reviewed with consideration of all evidence received since the issuance of the July 2009 statement of the case. 

Additionally, it remains unclear to the Board whether the April 1997 surgical procedure and related treatment resulted in the Veteran's contended additional disability, and, if so, whether that disability was the result of VA treatment.  No medical examiner has opined as to whether the Veteran's current contended residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing medical treatment, or whether it was due to an event not reasonably foreseeable.  Therefore, the Board finds that those questions need to be addressed and that a remand for an examination and opinion is in order.

Finally, the Veteran claims that there are outstanding VA medical records, to include records for treatment rendered by the Miami Medical Center, Fort Myers Clinic, Tampa VA Medical Center, and Bay Pines VA Medical Center in St. Petersburg, Florida, for treatment rendered from 1992 to 2000.  Additionally, the most recent VA treatment record in the claims file is dated in September 2007.  Because there may be outstanding VA records pertinent to the Veteran's claim for service connection, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. 

2.  Obtain and associate with the claims folder any outstanding treatment records from 1992 to 2000, for treatment rendered at the Miami VA Medical Center, the Tampa VA Medical Center, the Bay Pines St. Petersburg VA Medical Center, and the Fort Myers VA Clinic, in addition to any VA records dated from August 2007 to the present.

3.  After the above development has been completed, schedule the Veteran for an audiological examination for the purpose of ascertaining the nature and etiology of any current tinnitus and bilateral hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's service medical records, which show slight right ear hearing loss found in the lower frequencies on audiometric testing in September 1955; post-service statements from the Veteran who complained of hearing problems in February 1957; and VA examination reports in May 1957 and December 2007.  Additionally, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based upon a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any tinnitus, bilateral hearing loss, or any right ear disability, to include tympanic perforation, were incurred in or are otherwise related to any aspect of the Veteran's military service, including exposure to noise from aircraft in service.

4.  Schedule the Veteran for a VA examination for the purpose of determining whether he incurred additional disability, including any bilateral underarm skin condition, due to the April 1997 VA surgical excision of a breast mass and related treatment, to include medications administered.  The examiner should additionally comment as to whether it is at least as likely as not (50 percent or greater probability) that any additional disability found is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing medical treatment, or whether any additional disability was due to an event not reasonably foreseeable.  The examiner should review the claims folder and the examination report should note that review.  The examiner should provide the rationale for any opinions provided.

5.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence associated with the claims file since the previous statement of the case issued in July 2009, and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


